OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on January 14, 1988 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he was admitted to practice in the State of Pennsylvania where he currently practices and that he has no present intention of returning to New York. There are no complaints pending against him.
*79We grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.